The Chancellor.
This bill must be dismissed, on the ground that the plaintiffs do not tender the sum really borrowed, with the lawful interest. This court will not aid a plea of usury, at law, by compe 4 ing a discovery, unless the *441debtor will first do what is equitable, on his part. The case of Rogers v. Rathbun* is in point; and the fourth section of the statute against usury, requiring a discovery in certain cases, does not apply to a case like the present.
Bill dismissed, with costs.

 Ante, p. 368,